  Case 15-41741         Doc 48     Filed 04/03/19 Entered 04/03/19 08:24:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41741
         ARTURO GARCIA JR
         MARIA T PEREZ-GARCIA
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/10/2015.

         2) The plan was confirmed on 02/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/12/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,800.00.

         10) Amount of unsecured claims discharged without payment: $34,926.61.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41741        Doc 48        Filed 04/03/19 Entered 04/03/19 08:24:47                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $15,920.00
       Less amount refunded to debtor                             $440.00

NET RECEIPTS:                                                                                    $15,480.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $694.22
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,694.22

Attorney fees paid and disclosed by debtor:                  $1,000.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL LABORATORIES                  Unsecured         703.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured     12,150.00     10,751.77        10,751.77      2,221.04        0.00
CAPITAL ONE BANK USA              Unsecured         550.00        582.69          582.69        120.37        0.00
CAPITAL ONE BANK USA              Unsecured         350.00        369.32          369.32          76.29       0.00
CERASTES LLC                      Unsecured      2,500.00       3,574.74        3,574.74        738.45        0.00
CHECK INTO CASH INC               Secured        1,600.00       2,379.88        1,600.00      1,600.00      60.72
CHECK INTO CASH INC               Unsecured            NA           0.00          779.88        161.10        0.00
Citi Mortgage                     Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,800.00       1,629.80        1,600.00      1,600.00      57.16
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA           0.00           29.80           6.16       0.00
COMMONWEALTH EDISON               Unsecured      2,400.00       2,323.55        2,323.55        479.99        0.00
COOK COUNTY TREASURER             Secured              NA            NA              NA            0.00       0.00
CREDIT FIRST                      Unsecured         952.00        952.85          952.85        196.83        0.00
CREST FINANCIAL                   Unsecured         813.00      1,747.50        1,747.50        360.99        0.00
CRICKET                           Unsecured      1,250.00            NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         407.52          407.52          84.18       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         607.12          607.12        125.42        0.00
JC PENNEY                         Unsecured         100.00           NA              NA            0.00       0.00
JM HALLOWEEN SALES INC DBA        Unsecured         850.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      1,100.00            NA              NA            0.00       0.00
PENNYMAC LOAN SERVICES LLC        Secured       87,926.00     84,884.33             0.00           0.00       0.00
PENNYMAC LOAN SERVICES LLC        Secured       10,781.00         107.91            0.00           0.00       0.00
PENNYMAC LOAN SERVICES LLC        Secured              NA     10,867.53             0.00           0.00       0.00
PENNYMAC LOAN SERVICES LLC        Secured       10,781.00       3,886.98        1,146.76      1,146.76        0.00
PENNYMAC LOAN SERVICES LLC        Unsecured            NA            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         921.00        569.57          569.57        117.66        0.00
STATE COLLECTION SERVICE          Unsecured         516.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE          Unsecured         186.00           NA              NA            0.00       0.00
SUDHIR M GOKHALE MD SC            Unsecured         402.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION              Unsecured     12,500.00     12,744.44        12,744.44      2,632.66        0.00
VERIZON                           Unsecured      1,700.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-41741         Doc 48      Filed 04/03/19 Entered 04/03/19 08:24:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $1,146.76          $1,146.76             $0.00
       Debt Secured by Vehicle                            $1,600.00          $1,600.00            $60.72
       All Other Secured                                  $1,600.00          $1,600.00            $57.16
 TOTAL SECURED:                                           $4,346.76          $4,346.76           $117.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,440.75          $7,321.14              $0.00


Disbursements:

         Expenses of Administration                             $3,694.22
         Disbursements to Creditors                            $11,785.78

TOTAL DISBURSEMENTS :                                                                      $15,480.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
